Case 1:19-mc-00593-VSB Document 34
                                32 Filed 06/17/20
                                         06/15/20 Page 1 of 2




                                                      6/17/2020
                                        GIC shall file its supplemental declaration related to the
                                        Cayman Island judgment on or before June 25, 2020. The
                                        Port Fund Entities are directed to file its reply brief one week
                                        after the supplemental declaration is submitted, and not later
                                        than July 2, 2020.
Case 1:19-mc-00593-VSB Document 34
                                32 Filed 06/17/20
                                         06/15/20 Page 2 of 2
